Exhibit 10.1

2013 Cash Incentive Compensation Plan

Eligible Employees: All managers, directors, vice presidents and senior
executives of the Company are eligible for participation in the Company’s 2013
Cash Incentive Compensation Plan.

Applicable Period: The 2013 Cash Incentive Program applies to performance during
the Company’s fiscal year ending December 31, 2013.

Components of the Plan and Criteria to Fund: The 2013 Cash Incentive
Compensation Plan consists of the following four components (1) revenue
performance on core products, (2) revenue performance on new products,
(3) earnings-per-share, and (4) defined impact goals. Each component of the 2013
Cash Incentive Compensation Plan includes targets at minimum, plan, and maximum
payout. The minimum targets serve as the threshold upon which the incentive pool
will begin to fund for that component. Achievement of the components at
plan/target will earn the target cash incentive opportunity. Payout will be
calculated along a linear continuum from minimum to plan/target and from
plan/target to maximum with the maximum target serving as the point at which the
management team will earn the highest possible cash incentive opportunity.

The minimum performance target must be met in order for a portion of the bonus
to be paid relative to any one of the four components. Each component will be
measured separately. Bonus payout to corporate officers (Senior Vice Presidents
and above) will be based seventy (70%) percent on achievement of revenue and
earnings-per-share goals and thirty (30%) percent on corporate impact goals.
Bonus payout to Vice Presidents and below will be based seventy (70%) percent on
achievement of revenue and earnings-per-share goals and thirty (30%) percent on
individual impact goals.

The following table below represents the target bonus and maximum bonus for each
of the Company’s Vice Presidents and above and as a percent of such employee’s
annual base salary.

 

Executive Officer

   Target     Maximum  

President and CEO

     80 %      120 % 

Senior Vice Presidents

     40 %      60 % 

Vice Presidents

     30 %      45 % 